Case
Case1:20-cv-00384-PGG
     1:20-cv-00384-PGG Document
                       Document11
                                8 Filed
                                  Filed02/27/20
                                        04/15/20 Page
                                                 Page11of
                                                       of55




                                     MEMO ENDORSED:

                                     Plaintiff is directed to
                                     respond to this letter by
                                     April 20, 2020.

                                     SO ORDERED.



                                     Dated: April 15, 2020
Case
Case1:20-cv-00384-PGG
     1:20-cv-00384-PGG Document
                       Document11
                                8 Filed
                                  Filed02/27/20
                                        04/15/20 Page
                                                 Page22of
                                                       of55
Case
Case1:20-cv-00384-PGG
     1:20-cv-00384-PGG Document
                       Document11
                                8 Filed
                                  Filed02/27/20
                                        04/15/20 Page
                                                 Page33of
                                                       of55
Case
Case1:20-cv-00384-PGG
     1:20-cv-00384-PGG Document
                       Document11
                                8 Filed
                                  Filed02/27/20
                                        04/15/20 Page
                                                 Page44of
                                                       of55
Case
Case1:20-cv-00384-PGG
     1:20-cv-00384-PGG Document
                       Document11
                                8 Filed
                                  Filed02/27/20
                                        04/15/20 Page
                                                 Page55of
                                                       of55
